Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 1 of 18 PageID #: 148864



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 SUPER INTERCONNECT                                 §
 TECHNOLOGIES LLC,                                  §
                                                    §   JURY TRIAL DEMANDED
        Plaintiff,                                  §
                                                    §
 v.                                                 §   CIVIL ACTION NO. ____________
                                                    §
 SONY CORPORATION,                                  §
 SONY MOBILE COMMUNICATIONS AB,                     §
 SONY MOBILE COMMUNICATIONS                         §
 (USA) INC.,                                        §
                                                    §
            Defendants.                             §


       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Super Interconnect Technologies LLC (“Super Interconnect”) files this Original

Complaint against Sony Corporation, Sony Mobile Communications AB, and Sony Mobile

Communications (USA) Inc. (collectively, “Sony”) for infringement of U.S. Patent No. 7,627,044

(“the ’044 patent”), U.S. Patent No. 6,463,092 (“the ’092 patent”), and U.S. Patent No. 7,158,593

(“the ’593 patent”).

                                         THE PARTIES

       1.      Super Interconnect Technologies LLC is a Texas limited liability company, located

at 1701 Directors Blvd., Suite 300, Austin, Texas 78744.

       2.      On information and belief, Sony Corporation is a corporation organized under the

laws of Japan with its principal place of business located at 1-7-1 Konan Minato-ku, Tokyo, 108-

0075 Japan.




                                                1
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 2 of 18 PageID #: 148865



        3.    On information and belief, Sony Mobile Communications AB is a wholly-owned

subsidiary of Sony Corportation and is incorporated under the laws of Sweden with its principal

place of business at Nya Vattentornet SE-221, 88 Lund, Sweden.

        4.    On information and belief, Sony Mobile Communications (USA) Inc. wholly-owned

subsidiary of Sony Mobile Communications AB and is incorporated under the laws of the State of

Delaware with its principal place of business located at 2207 Bridgepointe Pkwy, San Mateo, CA

94404. Sony Mobile Communications (USA) Inc. may be served with process through its

registered agent, Capitol Services, Inc., 1675 South State Street Suite B, Dover, DE 19901.

                                  JURISDICTION AND VENUE

        5.    This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

        6.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

        7.    Venue is proper in this judicial district as to Sony Corporation and Sony Mobile

Communications AB because they are foreign entities that may be sued in any judicial district

under 28 U.S.C. § 1391(c).

        8.    Venue is proper in this judicial district as to Sony Mobile Communications (USA)

Inc. under 28 U.S.C. § 1400(b) because it was formed under the laws of the State of Delaware

and, therefore, resides in this District.

        9.    Sony is subject to personal jurisdiction pursuant to due process due at least to its

substantial business in this State, including: (A) at least part of its infringing activities alleged

herein; and (B) regularly doing or soliciting business, engaging in other persistent conduct, and/or

deriving substantial revenue from goods sold and services provided to Delaware residents. Sony

has conducted and regularly conducts business within the United States and this District. Sony has



                                                 2
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 3 of 18 PageID #: 148866



purposefully availed itself of the privileges of conducting business in the United States, and more

specifically in Delaware and this District. Sony has sought protection and benefit from the laws of

the State of Delaware by placing infringing products into the stream of commerce through an

established distribution channel with the awareness and/or intent that they will be purchased by

consumers in this District.

       10.    On information and belief, Sony has significant ties to, and presence in, this District,

making venue in this judicial district both proper and convenient for this action.

                                             COUNT I
                    (INFRINGEMENT OF U.S. PATENT NO. 7,627,044)

       11.    Super Interconnect incorporates paragraphs 1 through 10 herein by reference.

       12.    Super Interconnect is the assignee of the ’044 patent, entitled “Clock-Edge

Modulated Serial Link with DC-Balance Control,” with ownership of all substantial rights in the

’044 patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringement. A true and correct copy of the ’044 patent is attached as Exhibit A.

       13.    The ’044 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’044 patent issued from U.S. Patent Application No.

11/264,303.

       14.    To the extent any marking or notice was required by 35 U.S.C. § 287, Super

Interconnect and all predecessors-in-interest to the ’044 patent have complied with the

requirements of that statute by providing actual or constructive notice to Sony of its alleged

infringement.

       15.    Sony has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’044 patent in this judicial district and elsewhere in the

United States, including at least claims 1, 2, 8, 9, 10, 11, 12, 13, 14, 15 and 19, by, among other


                                                  3
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 4 of 18 PageID #: 148867



things, making, having made, using, offering for sale, selling, and/or importing electronic devices

with Universal Flash Storage (UFS) that incorporate the fundamental technologies covered by the

’044 patent. These products are referred to as the “’044 Accused Products.” Examples of the ’044

Accused Products include, but are not limited to, the Sony Xperia XZ smartphone.

       16.   For example, the Sony Xperia XZ directly infringes claim 1 of the ’044 patent, as

shown in the below paragraphs.

       17.   An example of the Sony Xperia XZ is shown in the image below.




       18.   Sony incorporates UFS storage in the Xperia XZ, as shown in the image below.




                                                4
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 5 of 18 PageID #: 148868




https://www.sonymobile.com/us/products/phones/xperia-xz-premium/

       19.   The images below show that the Sony Xperia XZ’s UFS storage uses the MIPI M-

PHY protocol for physical layer communication between the UFS host and the UFS device.




Arasan Chip Systems Inc. White Paper, “Universal Flash Storage: Mobilize Your Data” at 6
(Oct. 2012).




                                             5
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 6 of 18 PageID #: 148869




Id.

       20.   UFS hosts and devices, which are included in the ’044 Accused Products, contain

signal transmitters. These signal transmitters drive a DC-balanced differential signal for a

communications channel. This signal is comprised of a pair of data signals: a positive (true) data

signal and a negative (complement) data signal. These transmitters multiplex a pulse-width

modulated clock signal, a data signal, and control signals to apply them to the communications

channel.

       21.   The ’044 Accused Products thus include each and every limitation of claim 1 of the

’044 patent; accordingly, they literally infringe this claim. Sony directly infringes the ’044 patent

by making, using, offering to sell, selling, and/or importing the ’044 Accused Products. Sony is

thereby liable for direct infringement.

       22.   During discovery and development of its infringement contentions, Plaintiff may

provide additional theories under which Sony infringes the ’044 patent besides the example

provided above, including for the same product and using the same components identified above,

and nothing in the example above is meant to limit the infringement allegations of Plaintiff or limit

the interpretations of the claims or their terms.




                                                    6
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 7 of 18 PageID #: 148870



       23.   At a minimum, Sony has known that the ’044 Accused Products infringe the ’044

patent at least as early as the service date of this Original Complaint.

       24.   Upon information and belief, since at least the above-mentioned date when Sony was

on notice of its infringement, Sony has actively induced, under U.S.C. § 271(b), third-party

manufacturers, distributors, importers and/or consumers that purchase or sell the ’044 Accused

Products that include all of the limitations of one or more claims of the ’044 patent to directly

infringe one or more claims of the ’044 patent by making, having made, using, offering for sale,

selling, and/or importing the ’044 Accused Products. Since at least the notice provided on the

above-mentioned date, Sony does so with knowledge, or with willful blindness of the fact, that the

induced acts constitute infringement of the ’044 patent. Upon information and belief, Sony intends

to cause, and has taken affirmative steps to induce, infringement by these third-party

manufacturers, distributors, importers, and/or consumers by, inter alia, creating advertisements

that promote the infringing use of the ’044 Accused Products, creating established distribution

channels for the ’044 Accused Products into and within the United States, manufacturing the ’044

Accused Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, and/or providing

technical support, replacement parts, or services for these products to these purchasers in the

United States. For example, Sony publishes an online user guide for the Xperia XZ on its own

website at the following web address: https://support.sonymobile.com/us/xperiaxz/userguide/.

       25.   Super Interconnect has been damaged as a result of Sony’s infringing conduct

described in this Count. Sony is, thus, liable to Super Interconnect in an amount that adequately

compensates Super Interconnect for Sony’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                  7
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 8 of 18 PageID #: 148871



                                            COUNT II
                    (INFRINGEMENT OF U.S. PATENT NO. 6,463,092)

       26.    Super Interconnect incorporates paragraphs 1 through 25 herein by reference.

       27.    Super Interconnect is the assignee of the ’092 patent, entitled “System and Method

for Sending and Receiving Data Signals Over A Clock Signal Line,” with ownership of all

substantial rights in the ’092 patent, including the right to exclude others and to enforce, sue, and

recover damages for past and future infringement. A true and correct copy of the ’092 patent is

attached as Exhibit B.

       28.    The ’092 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’092 patent issued from U.S. Patent Application No.

09/393,235.

       29.    To the extent any marking or notice was required by 35 U.S.C. § 287, Super

Interconnect and all predecessors-in-interest to the ’092 patent have complied with the

requirements of that statute by providing actual or constructive notice to Sony of its alleged

infringement.

       30.    Sony has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’092 patent in this judicial district and elsewhere in the

United States, including at least claims 1, 2, 5, 10, and 11 by, among other things, making, having

made, using, offering for sale, selling, and/or importing electronic devices with Universal Flash

Storage (UFS) that incorporate the fundamental technologies covered by the ’092 patent. These

products are referred to as the “’092 Accused Products.” Examples of the ’092 Accused Products

include, but are not limited to, the Sony Xperia XZ smartphone.

       31.    For example, the Sony Xperia XZ directly infringes claim 1 of the ’092 patent, as

shown in the below paragraphs.


                                                 8
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 9 of 18 PageID #: 148872



       32.   An example of the Sony Xperia XZ is shown in the image below.




       33.   Sony incorporates UFS storage in the Xperia XZ, as shown in the image below.




https://www.sonymobile.com/us/products/phones/xperia-xz-premium/

       34.   The images below show that the Sony Xperia XZ’s UFS storage uses the MIPI M-

PHY protocol for physical layer communication between the UFS host and the UFS device.




                                              9
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 10 of 18 PageID #: 148873




Arasan Chip Systems Inc. White Paper, “Universal Flash Storage: Mobilize Your Data” at 6
(Oct. 2012).




Id.

          35.   UFS hosts and devices, which are included in the ’092 Accused Products, multiplex

clock and data signals for transmission over a single communications channel. This clock signal

is modulated based on the data to be transmitted before being combined with the output data

stream.

          36.   The ’092 Accused Products thus each and every limitation of claim 1 of the ’092

patent; accordingly, they literally infringe this claim. Sony directly infringes the ’092 patent by


                                                10
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 11 of 18 PageID #: 148874



making, using, offering to sell, selling, and/or importing the ’092 Accused Products. Sony is

thereby liable for direct infringement.

       37.   During discovery and development of its infringement contentions, Plaintiff may

provide additional theories under which Sony infringes the ’092 patent besides the example

provided above, including for the same product and using the same components identified above,

and nothing in the example above is meant to limit the infringement allegations of Plaintiff or limit

the interpretations of the claims or their terms.

       38.   At a minimum, Sony has known that the ’092 Accused Products infringe the ’092

patent at least as early as the service date of this Original Complaint.

       39.   Upon information and belief, since at least the above-mentioned date when Sony was

on notice of its infringement, Sony has actively induced, under U.S.C. § 271(b), third-party

manufacturers, distributors, importers and/or consumers that purchase or sell the ’092 Accused

Products that include all of the limitations of one or more claims of the ’092 patent to directly

infringe one or more claims of the ’092 patent by making, having made, using, offering for sale,

selling, and/or importing the ’092 Accused Products. Since at least the notice provided on the

above-mentioned date, Sony does so with knowledge, or with willful blindness of the fact, that the

induced acts constitute infringement of the ’092 patent. Upon information and belief, Sony intends

to cause, and has taken affirmative steps to induce, infringement by these third-party

manufacturers, distributors, importers, and/or consumers by, inter alia, creating advertisements

that promote the infringing use of the ’092 Accused Products, creating established distribution

channels for the ’092 Accused Products into and within the United States, manufacturing the ’092

Accused Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, and/or providing




                                                    11
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 12 of 18 PageID #: 148875



technical support, replacement parts, or services for these products to these purchasers in the

United States. For example, Sony publishes an online user guide for the Xperia XZ on its own

website at the following web address: https://support.sonymobile.com/us/xperiaxz/userguide/.

       40.    Super Interconnect has been damaged as a result of Sony’s infringing conduct

described in this Count. Sony is, thus, liable to Super Interconnect in an amount that adequately

compensates Super Interconnect for Sony’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            COUNT III
                    (INFRINGEMENT OF U.S. PATENT NO. 7,158,593)

       41.    Super Interconnect incorporates paragraphs 1 through 40 herein by reference.

       42.    Super Interconnect is the assignee of the ’593 patent, entitled “Combining a Clock

Signal and a Data Signal,” with ownership of all substantial rights in the ’593 patent, including the

right to exclude others and to enforce, sue, and recover damages for past and future infringement.

A true and correct copy of the ’593 patent is attached as Exhibit C.

       43.    The ’593 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’593 patent issued from U.S. Patent Application No.

10/099,533.

       44.    To the extent any marking or notice was required by 35 U.S.C. § 287, Super

Interconnect and all predecessors-in-interest to the ’593 patent have complied with the

requirements of that statute by providing actual or constructive notice to Sony of its alleged

infringement.

       45.    Sony has and continues to directly and/or indirectly infringe (by inducing

infringement) one or more claims of the ’593 patent in this judicial district and elsewhere in the

United States, including at least claims 34 and 35, by, among other things, making, having made,


                                                 12
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 13 of 18 PageID #: 148876



using, offering for sale, selling, and/or importing electronic devices with Universal Flash Storage

(UFS) that incorporate the fundamental technologies covered by the ’593 patent. These products

are referred to as the “’593 Accused Products.” Examples of the ’593 Accused Products include,

but are not limited to, the Sony Xperia XZ smartphone.

       46.   The Sony Xperia XZ directly infringes claim 34 of the ’593 patent, as shown in the

below paragraphs.

       47.   An example of the Sony Xperia XZ is shown in the image below.




       48.   Sony incorporates UFS storage in the Xperia XZ, as shown in the image below.




                                                13
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 14 of 18 PageID #: 148877




https://www.sonymobile.com/us/products/phones/xperia-xz-premium/

       49.    The images below show that the Sony Xperia XZ’s UFS storage uses the MIPI M-

PHY protocol for physical layer communication between the UFS host and the UFS device.




Arasan Chip Systems Inc. White Paper, “Universal Flash Storage: Mobilize Your Data” at 6
(Oct. 2012).




                                             14
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 15 of 18 PageID #: 148878




Id.

       50.     UFS hosts and devices, which are included in the ’593 Accused Products, contain

signal transmitters. These transmitters encode the data to be transmitted and further multiplex a

pulse-width modulated clock signal, an encoded data signal, and control signals to apply them to

the communications channel. This encoding scheme shifts an energy spectrum of the combined

clock and encoded data signal away from an effective loop bandwidth of a clock recovery block.

       51.     The ’593 Accused Products thus perform each and every limitation of claim 34 of

the ’593 patent; accordingly, they literally infringe this claim. Sony directly infringes the ’593

patent by making, using, offering to sell, selling, and/or importing the ’593 Accused Products.

Sony is thereby liable for direct infringement.

       52.     During discovery and development of its infringement contentions, Plaintiff may

provide additional theories under which Sony infringes the ’593 patent besides the example

provided above, including for the same product and using the same components identified above,

and nothing in the example above is meant to limit the infringement allegations of Plaintiff or limit

the interpretations of the claims or their terms.

       53.     At a minimum, Sony has known that the ’593 Accused Products infringe the ’593

patent at least as early as the service date of this Original Complaint.




                                                    15
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 16 of 18 PageID #: 148879



       54.   Upon information and belief, since at least the above-mentioned date when Sony was

on notice of its infringement, Sony has actively induced, under U.S.C. § 271(b), third-party

manufacturers, distributors, importers and/or consumers that purchase or sell the ’593 Accused

Products that include all of the limitations of one or more claims of the ’593 patent to directly

infringe one or more claims of the ’593 patent by making, having made, using, offering for sale,

selling, and/or importing the ’593 Accused Products. Since at least the notice provided on the

above-mentioned date, Sony does so with knowledge, or with willful blindness of the fact, that the

induced acts constitute infringement of the ’593 patent. Upon information and belief, Sony intends

to cause, and has taken affirmative steps to induce, infringement by these third-party

manufacturers, distributors, importers, and/or consumers by, inter alia, creating advertisements

that promote the infringing use of the ’593 Accused Products, creating established distribution

channels for the ’593 Accused Products into and within the United States, manufacturing the ’593

Accused Products in conformity with U.S. laws and regulations, distributing or making available

instructions or manuals for these products to purchasers and prospective buyers, and/or providing

technical support, replacement parts, or services for these products to these purchasers in the

United States. For example, Sony publishes an online user guide for the Xperia XZ on its own

website at the following web address: https://support.sonymobile.com/us/xperiaxz/userguide/.

       55.     Super Interconnect has been damaged as a result of Sony’s infringing conduct

described in this Count. Sony is, thus, liable to Super Interconnect in an amount that adequately

compensates Super Interconnect for Sony’s infringement, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                       JURY DEMAND

        Super Interconnect hereby requests a trial by jury pursuant to Rule 38 of the Federal



                                                16
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 17 of 18 PageID #: 148880



 Rules of Civil Procedure.

                                    PRAYER FOR RELIEF

        Super Interconnect requests that the Court find in its favor and against Sony, and that

 the Court grant Sony the following relief:

        a.      Judgment that one or more claims of the ’044, ’092, and ’593 patents have been
                infringed, either literally and/or under the doctrine of equivalents, by Sony
                and/or by others whose infringement has been induced by Sony;

        b.      Judgment that Sony account for and pay to Super Interconnect all damages to
                and costs incurred by Super Interconnect because of Sony’s infringing activities
                and other conduct complained of herein;

        c.      Judgment that Sony account for and pay to Super Interconnect a reasonable,
                ongoing, post-judgment royalty because of Sony’s infringing activities and other
                conduct complained of herein;

        d.      Judgment that Sony’s conduct warrants that the Court award treble damages
                pursuant to 35 U.S.C. § 284;

        e.      Judgement that Super Interconnect be granted pre-judgment and post-judgment
                interest on the damages caused by Sony’s infringing activities and other conduct
                complained of herein;

        f.      Judgment and an order finding this to be an exceptional case and requiring Sony
                to pay the costs of this action (including all disbursements) and attorneys’ fees as
                provided by 35 U.S.C. § 285; and

        g.      That Super Interconnect be granted such other and further relief as the Court may
                deem just and proper under the circumstances.




                                                17
Case 1:99-mc-09999 Document 1390 Filed 11/02/18 Page 18 of 18 PageID #: 148881



 Dated: November 2, 2018               Respectfully submitted,

 Of Counsel:                           FARNAN LLP

 Jeffrey R. Bragalone                  /s/ Michael J. Farnan
 T. William Kennedy Jr.                Brian E. Farnan (Bar No. 4089)
 Brian P. Herrmann                     Michael J. Farnan (Bar No. 5165)
 Bragalone Conroy PC                   919 N. Market St., 12th Floor
 2200 Ross Avenue                      Wilmington, DE 19801
 Suite 4500W                           Telephone: (302) 777-0300
 Dallas, TX 75201                      Facsimile: (302) 777-0301
 Tel: (214) 785-6670                   bfarnan@farnanlaw.com
 Fax: (214) 785-6680                   mfarnan@farnanlaw.com
 jbragalone@bcpc-law.com
 bkennedy@bcpc-law.com
 bherrmann@bcpc-law.com                Attorneys for Plaintiff




                                      18
